NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO GUZMAN-ALCOCER, AKA                      No.    16-71826
Ramiro Arturo Guzman-Alcocer,
                                                Agency No. A093-161-478
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Arturo Guzman-Alcocer, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to suppress evidence and

terminate removal proceedings, and ordering him removed. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo constitutional claims and questions of

law. Sanchez v. Sessions, 870 F.3d 901, 907 (9th Cir. 2017). We deny the petition

for review.

      The agency did not err in denying Guzman-Alcocer’s motion to suppress

and terminate, where he failed to meet his burden of showing prima facie evidence

that the government violated his confidentiality rights. See id. at 908 (for the

exclusionary rule to apply in civil removal proceedings, a noncitizen must present

prima facie evidence that his rights were violated). Accordingly, Guzman-

Alcocer’s due process claim also fails. See Padilla-Martinez v. Holder, 770 F.3d

825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a petitioner must

demonstrate both a violation of rights and prejudice.”)

      PETITION FOR REVIEW DENIED.




                                           2                                   16-71826